

115 HRES 777 IH: Strongly reaffirming support for the Good Friday Agreement, urging the British and Irish Governments to vigorously implement certain aspects of the Agreement, and urging the Secretary of State to appoint a Special Envoy for Northern Ireland and to continue to promote full implementation of the Agreement.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 777IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Smith of New Jersey (for himself, Mr. Engel, Mr. Crowley, Mr. Neal, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONStrongly reaffirming support for the Good Friday Agreement, urging the British and Irish Governments to vigorously implement certain aspects of the Agreement, and urging the Secretary of State to appoint a Special Envoy for Northern Ireland and to continue to promote full implementation of the Agreement. 
Whereas the Good Friday Agreement, signed on April 10, 1998, by the British and Irish Governments and the political parties of Northern Ireland, provided a comprehensive framework for the political settlement of a long-standing and violent conflict between different national, cultural, and religious identities in Northern Ireland; Whereas at the heart of the Good Friday Agreement was the principle of consent, whereby any future change to the status of Northern Ireland can only come about with the consent of the majority of its people; 
Whereas in the Good Friday Agreement, the British and Irish Governments agreed to recognize the legitimacy of Northern Ireland as part of the United Kingdom and to conditions in and procedures by which that could be changed in the future; Whereas in the Good Friday Agreement, the political parties of Northern Ireland, together with the British and Irish Governments, agreed on Northern Ireland Government structures, decommissioning of paramilitary weapons, British demilitarization, the release of prisoners, and implemented these aspects of the Agreement; 
Whereas implementation of aspects of the Agreement concerning devolution of authority, reform of policing, dealing with the past, and addressing the suffering of victims has proven more difficult; Whereas Northern Ireland has not been under direct rule from London since May 2007, yet the devolved Government has frequently been unable to constitute itself or function, including since January 2017; 
Whereas the implementation of police reform, made necessary by the involvement of the Royal Ulster Constabulary in abusive policing practices, continues to be marked by disagreement over whether elements of the security services opposed to the peace process improperly influence the new Police Service of Northern Ireland, and the relative proportion of officers from the Catholic and Protestant communities; Whereas the Good Friday Agreement provided that it is essential to acknowledge and address the suffering of the victims of violence as a necessary element of reconciliation; 
Whereas the task of dealing with the past, including providing accountability for past violence and abuses, has been advanced by the Commission for Victims and Survivors, the Historical Enquiries Team, the Police Ombudsman for Northern Ireland, and the Saville Inquiry on Bloody Sunday, which have brought some measure of truth and closure to many victims and surviving family members; Whereas many other conflict-related deaths, injuries, and abuses have not been adequately dealt with, and further progress in dealing with the past has been impeded by the insistence of the British Government on retaining national-security exemptions to the investigation and adjudication process; 
Whereas in the Good Friday Agreement the British and Irish Governments bound themselves to support, and where appropriate implement the Multi-Party Agreement between the political parties of Northern Ireland; Whereas the United Kingdom’s negotiations to exit the European Union have created much uncertainty and concern on all sides as to how this would affect Northern Ireland and the Good Friday Agreement; 
Whereas the British Government bound itself, in the Implementation Plan issued by the British and Irish Governments on August 1, 2001, to establish a judicial inquiry into collusion in the murder by paramilitaries of human rights lawyer Patrick Finucane; Whereas a public inquiry into Patrick Finucane’s murder has yet to occur despite the conclusion in a 2012 British Government report that a series of positive actions by employees of the State actively furthered and facilitated murder and that, in the aftermath of the murder, there was a relentless attempt to defeat the ends of justice; 
Whereas the House of Representatives has repeatedly called on the British Government to establish a full, independent, and public judicial inquiry into the murder of Patrick Finucane, in H.Con.Res. 102 (105th Congress), H.Res. 128 (106th Congress), H.Res. 740 (109th Congress), and H.Con.Res. 20 (110th Congress); Whereas the United States Government played a facilitating role during the negotiation of the Good Friday Agreement, and, since the signing of the Agreement in 1998, has played a supportive role which has been welcomed by both the British and Irish Governments; and 
Whereas the United States Government established the position of Special Envoy for Northern Ireland in 1995, which position has been filled with distinction by George Mitchell, Richard Haass, Mitchell Reiss, Paula Dobriansky, Declan Kelly, and Gary Hart, and proved itself useful in supporting the implementation of the Good Friday Agreement and Northern Ireland peace process: Now, therefore, be it That the House of Representatives— 
(1)strongly reaffirms its support for the Good Friday Agreement, signed on April 10, 1998, in Belfast, as a blueprint for sustainable peace in Northern Ireland; (2)commends the British and Irish Governments and the parties of Northern Ireland for many aspects of the implementation of the Agreement, including decommissioning, demilitarization, and prisoner releases; 
(3)expresses concern about ongoing failings and crises with regard to certain aspects of the implementation of the Agreement, particularly devolved government, police reforms, and accountability for past abuses, including failure to implement the Stormont House Agreement of 2014, as well as the British Government’s failure to fully address collusion in paramilitary crimes; (4)urges the British and Irish Governments to support and implement the Good Friday Agreement as the irrevocable foundation of the peace process regardless of the United Kingdom’s status regarding the European Union; 
(5)continues to call on the British Government to establish a full, independent, and public judicial inquiry into the murder of Patrick Finucane; and (6)urges the Secretary of State to appoint a Special Envoy for Northern Ireland and to promote full implementation of the Good Friday Agreement. 
